Citation Nr: 1209784	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for impotence, to include as being secondary to herbicide exposure.

3.  Entitlement to service connection for an enlarged prostate, to include as being secondary to herbicide exposure.

4.  Entitlement to service connection for a disorder productive of sweats and fevers, to include as being secondary to herbicide exposure.

5.  Entitlement to service connection for the residuals of a tumor of the left testicle, to include as being secondary to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as being secondary to herbicide exposure.
REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to June 1970, to include a tour in the Republic of Vietnam.  He also served for twenty-six years, from January 1971 to June 1997, in the United States Marine Corps Reserves, retiring as a Master Gunnery Sergeant (E-9) in 1997. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from April and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The Veteran testified during a hearing at the RO before the undersigned in August 2009.  A transcript of that hearing is of record.

In January 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The development has been completed, and the appeal is returned to the Board for appellate disposition.
FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied the Veteran's claim for service connection for hypertension on the basis that there was no evidence of a chronic post-service hypertension disorder incurred during active service.  In a February 2002 rating decision, the RO again denied service connection for hypertension, finding that there was no evidence of a chronic post service hypertension disorder incurred during active service nor was it manifested to a compensable degree within one year of discharge from active service.  The Veteran was notified in writing of the RO's determinations and his appellate rights and did not appeal.

2.  The evidence associated with the claims file since the February 2002 RO decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  The objective and probative evidence of record preponderates against a finding that the Veteran has a currently diagnosed impotence disorder.

4.  The objective and probative evidence of record preponderates against a finding that the Veteran has an enlarged prostate that had its onset or is otherwise related to his active military service, including to his presumed herbicide exposure.

5.  The objective and probative evidence of record preponderates against a finding that the Veteran has a disorder manifested by sweats and fevers disorder that had its onset or is otherwise related to his active military service, including to his presumed herbicide exposure.

6.  The objective and probative evidence of record preponderates against a finding that the Veteran has residuals of a tumor of the left testicle that had their onset or are otherwise related to his active military service, including to his presumed herbicide exposure.

7.  The objective and probative evidence of record preponderates against a finding that hypertension had its onset or is otherwise related to the Veteran's active military service, including to his presumed herbicide exposure, nor was hypertension manifest to a compensable degree within one year of his discharge from active service.


CONCLUSIONS OF LAW

1.  The January 2000 and February 2002 rating decisions that denied entitlement to service connection for hypertension are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence added to the record since the February 2002 rating decision is new and material, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Impotence was not incurred in or aggravated by active military service, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2011).

4.  An enlarged prostate was not incurred in or aggravated by active military service, and may not be presumed to be incurred therein, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5013A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309.

5.  A disorder manifested by sweats and fevers was not incurred in or aggravated by active military service, and may not be presumed to be incurred therein, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5013A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309.

6.  Residuals of a tumor of the left testicle were not incurred in or aggravated by active military service, and may not be presumed to be incurred therein, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5013A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309.

7.  Hypertension was not incurred in or aggravated by his active military service, and may not be presumed to be incurred therein, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5013A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform a veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disorder; (3) a connection between a veteran's active military service and the disorder; (4) degree of the disorder; and, (5) effective date of the disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.    However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the United States Court of Appeals for Veterans Claims (Court) take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2) (West 2002).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.   

Letters sent to the Veteran in November 2005, February 2006, December 2008, April 2009, and April 2010 addressed all of the notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The February 2006 and April 2010 letters also informed the Veteran of the requirements for establishing service connection through the use of the herbicide presumption.  The December 2008 and April 2010 letters also complied with the Dingess requirements (specifically, how disability ratings and effective dates are assigned).  19 Vet. App. at 473.

The Board notes that the Veteran was not provided with all of the notice letters prior to the initial RO adjudication of his claims.  However, after he was provided the letters, the claims were subsequently readjudicated.  Thus, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In any event, because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court indicated that in a case, as here, involving a petition to reopen a previously denied, unappealed claim, the VCAA requires that VA apprise the Veteran of the specific reasons for the prior denial, in addition to explaining the type of evidence and information needed to establish the Veteran's underlying entitlement to service connection (in the event the claim was reopened).  See, too, VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  Since, however, the Board is reopening the hypertension claim on the basis of new and material evidence, the Kent holding is inconsequential.  Id.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  His STRs, personnel records, and post-service treatment records have been obtained, to the extent available.  The Board notes that, with the exception of the two Reserve military examinations of record, none of the Veteran's official STRs from his Reserve military service are available.  The Veteran's active duty STRs are currently in the claims file, but none of his Reserve records were located after several attempts by the RO and AMC to locate these records.  April 2009 and January 2011 RO file memorandums detailed VA's efforts to obtain the Veteran's Reserve service treatment records and concluded that these records were unavailable.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was notified in a January 2011 letter about the unavailability of these records, and did not respond to this letter. 

The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  Additionally, the Veteran's Virtual VA records were reviewed and considered in preparing this decision.  

In October 2010, the Veteran was afforded a VA examination and that examination report is of record.

The Board notes that while a VA examination has been conducted, a medical opinion regarding the Veteran's claim for service connection for impotence was not obtained.  The Board finds that the evidence, which reveals that the Veteran does not have a current impotence diagnosis, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim and, in fact provide evidence against this claim, the Board finds no basis for a VA medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred during the active military service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the veteran's active military service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  Id.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on whether the Veteran has a current diagnosis.  In the absence of evidence of a current disorder, referral of this case to obtain a medical opinion as to the etiology of the Veteran's claimed disorder would in essence place the examining physician in the role of a factfinder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's undiagnosed symptoms and his active military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding his current symptoms and what occurred during his active military service.  The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (determining that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this claim to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  16 Vet. App. at 374-75; see 38 U.S.C.A. § 5103(a)(2).

Significantly, neither the Veteran nor his representative has identified any additional existing, outstanding evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Additionally, the Board finds that there has been substantial compliance with its January 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  

Here, following the Board's January 2010 remand, the record indicates that the AMC sent the Veteran a letter in April 2010, requesting the names and addresses of all medical providers with whom the Veteran had sought treatment since January 2008 for the disorders currently on appeal.  The April 2010 letter also satisfied all VCAA notice requirements, as requested by the Board.  The Veteran did not respond to the April 2010 letter.  The AMC then scheduled the Veteran for the requested VA medical examination in October 2010.  The AMC also made several attempts to obtain the Veteran's STRs from his Reserve duty military service.  These records could not be found and, in the January 2011 memorandum, the AMC made a formal finding regarding the unavailability of these records.  The Veteran was notified that these records could not be obtained in a January 2011 letter.  The AMC also determined that the Veteran had only one period of active duty - from August 1967 to June 1970, as the Veteran only had one DD Form-214.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's Remand.  See Stegall, 11 Vet. App. at 268 (finding that a remand by the Board confers on the veteran the right to compliance with the Board's remand orders).

New and Material Evidence Claim

Although the RO determined in the April and May 2006 rating decisions that new and material evidence had been submitted to reopen the claim for service connection for hypertension, the RO's decision is not binding on the Board.  Thus, the Board must first decide whether new and material evidence has been received to reopen this claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (holding that the Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); VAOPGCPREC 05-92 (March 4, 1992).

In the January 2000 rating decision, the RO denied the Veteran's claim for service connection for hypertension on the basis that there was no evidence of chronic post service hypertension disorder incurred during active service.  The Veteran was notified in writing of the RO's decision and his appellate rights.  He did not perfect an appeal, and the decision became final.  38 U.S.C.A. § 7105.

Then, in a February 2002 rating decision, the RO again denied the Veteran's claim for service connection for hypertension, finding that there was no evidence establishing that the Veteran's hypertension was incurred in or caused by his active military service nor was it manifested to a compensable degree within one year of his discharge from active service.  The Veteran was notified in writing of the RO's decision and his appellate rights.  He did not perfect an appeal, and the decision became final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his petition to reopen his claim for service connection for hypertension in August 2005.  The additional evidence received since the February 2002 rating decision that denied service connection for hypertension consists of two Reserves military examinations, personnel records, private treatment records, an October 2010 VA examination report, and the Veteran and others' oral and written statements in support of his claim.

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  

The October 2010 VA examination is also material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the VA examiner provided a medical nexus opinion concerning the Veteran's hypertension.  Thus, this medical opinion is material to the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disorder, even where it would not be enough to convince the Board to grant a claim).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  

Service Connection 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

In order to establish service connection or service-connected aggravation of a current disorder, a veteran must show: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during the active military service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Disorders diagnosed after the military discharge will still be service-connected if all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Veteran contends, in pertinent part, that he was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and treatment for, hypertension, an enlarged prostate, a disorder productive of sweats and fevers, and a benign left testicular tumor. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010). 

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32,540 -32,548 (2010). 

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  Thus, presumptions are not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a nexus between the currently diagnosed disorder and the active military service must otherwise be established.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

In service connection claims, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Impotence

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. at 225.

Service treatment records are not referable to impotence.  Moreover, the recent medical evidence does not include a current diagnosis of impotence or erectile dysfunction.  To date, the Veteran has not sought treatment for these claimed symptoms.  During the October 2010 VA examination, the examiner performed a clinical evaluation and spoke with the Veteran regarding his medical history.  The Veteran did not report experiencing impotence or erectile dysfunction.  Following the examination, the examiner did not diagnose the Veteran with impotence or erectile dysfunction. 

The Veteran has contended that service connection should be granted for impotence.  No impotence was found on separation from service.  Moreover, on VA examination after the Veteran's separation from service, there was no showing that the Veteran had impotence.  Furthermore, the Veteran has submitted no evidence to show that he currently has impotence or erectile dysfunction.  In short, no medical opinion or other medical evidence showing that the Veteran currently has impotence has been presented.  See Rabideau v. Derwinski, 2 Vet. App. at 143; Degmetich and Brammer, supra; see also Caluza v. Brown, 7 Vet. App. at 505 (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

The Veteran is competent to state that he has impotence, however, his claims to this effect are contradicted by the clinical evidence.  On VA examination in October 2010, there was report of impotence and such was not diagnosed by the VA examiner.  In fact, there is no clinical corroboration that the Veteran has or ever had impotence or erectile dysfunction.  The Board finds that the Veteran's claim to this effect is not credible. 

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that he has a current diagnosis pertaining to his claimed impotence.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. at 374 ("ringing in the ears is capable of lay observation").  However, impotence and erectile dysfunction require specialized training for a determination as to diagnosis, and are therefore not susceptible of lay opinions on diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim.  Thus, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim for service connection for impotence is not warranted.

Service Connection for Hypertension, An Enlarged Prostate, a Disorder Manifested by Sweats and Fevers, and Residuals of a Benign Left Testicular Tumor

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, during his October 2010 VA examination, the Veteran was diagnosed with hypertension, an enlarged prostate, "status-post excision of benign left testicular tumor without residuals," and a "disability productive of sweats and fevers."  Therefore, the Veteran has established the first requirement of service connection for these claims.

The Veteran's March 1967 military entrance examination was normal.  His STRs do not demonstrate that he suffered from any of the claimed disorders during his active military service.  His June 1970 military separation examination was normal and is not referable to hypertension, an enlarged prostate, a testicular tumor, or a disorder manifested by sweats and fevers.  

Post-service, a March 1972 Report of Medical History, from the Veteran's limited Reserves military records, notes that he experienced high blood pressure in 1968, but had no further reoccurrence.  The Veteran also reported private treatment for a possible testicle injury when hit by a hockey stick for which he was not hospitalized but work a special belt for two weeks.  On examination in March 1972, the Veteran's cardiovascular and genitourinary systems were normal and his blood pressure reading was 116/68.  A subsequent Reserves examination in June 1994 diagnosed the Veteran with hypertension.  At the June 1994 examination, the Veteran's cardiovascular and genitourinary systems were normal.  The first evidence of treatment for any of these claimed disorders, as documented in the private treatment records, was in 1998.

The Veteran left the active military service in 1970 and did not complain of hypertension symptoms until 1994 - almost 25 years later.  He did not complain about sweats, fevers, or prostate-related symptoms until 1998 - almost 30 years after his military discharge.  This intervening lapse of so many years between his separation from his active military service and the first documented manifestation of the claimed disorders is probative evidence against his claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during his active military service and then resulted in a chronic or persistent disorder).

The post-service medical evidence of record does not suggest that the Veteran suffered from a chronic disorder since his separation from the active duty.  The Board also finds it significant that the Veteran did not refer to an enlarged prostate, a disorder productive of sweats and fevers and a testicular tumor when he submitted previous compensation claims starting in 1999.  If he did have an enlarged prostate, a disorder manifested by sweats and fevers and a testicular tumor, it would seem likely that he would claim such a disability at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (holding that a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Also, the post-service medical evidence does not document a diagnosis of or treatment for hypertension within the one-year presumptive period after the Veteran's military service ended in 1970.  Thus, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

To the extent that hypertension was noted on the Veteran's June 1994 Reserve examination report, service connection is not warranted for a disease incurred during inactive duty.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

In regard to direct service connection, the October 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's current diagnoses were not due to his active military service.  The examiner stated that the Veteran's enlarged prostate, disorder manifested by sweats and fevers, left testicular, benign tumor, and hypertension were not due to service or related to his exposure to chemical dioxins.  The claims file does not contain any contrary medical opinions.  Therefore, service connection on a direct basis is denied.

Nonetheless, the Veteran has argued that his current disorders arose as a result of his exposure to Agent Orange during his active military service.  Here, the evidence of record, including the Veteran's DD Form 214 establishes that he was stationed on land in the Republic of Vietnam during his active military service.  However, the herbicide presumption does not apply to the Veteran's claims because none of the disorders on appeal are among those that are presumed disorders.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  See also Notice, 75 Fed. Reg. 32,540-32,548 (2010). 

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during the active military service by proof of direct causation.  See Combee, 34 F.3d at 1042.  But, the October 2010 VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's current diagnoses were not due to or related to his in-service exposure to chemical dioxins.  As support for this conclusion, the examiner stated that there is no literature backing these assertions of disease causation.  The examiner reported that these disorders have not been accepted to have a "clear cut and well defined relationship to exposure to dioxins."  The claims file does not contain any contrary medical opinions.  

Thus, the Board finds that the preponderance of the credible evidence of record demonstrates that the Veteran is not entitled to service connection for hypertension, enlarged prostate, status-post excision of a benign left testicular tumor without residuals, and a disorder manifested by sweats and fevers.  There is no evidence of these disorders during the Veteran's active duty, and the first medical diagnosis of these disorders is over 20 years after the Veteran's separation from the active duty.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where a veteran failed to account for lengthy time period between his military service and the initial symptoms of the disorder).  Furthermore, the probative evidence of record demonstrates that the disorders currently on appeal did not manifest as a result of Agent Orange exposure.  In summary, the preponderance of the evidence of record demonstrates that the Veteran's hypertension, enlarged prostate, status-post excision of benign left testicular tumor without residuals, and sweats and fevers disorder did not manifest during, or as a result of, his active military service, to include as secondary to exposure to Agent Orange. 

The Board recognizes that the Veteran believes that he was exposed to Agent Orange during his active military service, and that his current disorders resulted from this exposure.  However, the disorders on appeal are not presumptive disorders that have been found to be secondary to Agent Orange.  Additionally, the October 2010 VA examiner concluded that there was no conclusive evidence of record linking these disorders to chemical dioxins. 

The Veteran also offered testimony in August 2009 at his Board hearing, suggesting that he had suffered from the disorders currently on appeal since his active military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of a disorder or symptoms of a disorder that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disorder even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  The Veteran is competent to state that he had his current problems since his active military service.  Yet, to the extent that the Veteran is asserting that the disorders on appeal have been continuously symptomatic since his military discharge, this is not reliable evidence.  He did not complain of symptoms or seek treatment for these disorders until over 20 years after his military discharge, as documented in the treatment records in the claims file.  Furthermore, any claim of continuity of symptoms is less probative than the 1970 active duty separation examination, which showed that his cardiovascular and genitourinary systems were normal.  Furthermore, the claims file only contains one medical opinion, which fails to link the current disorders to the Veteran's active military service.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple disorder such as tinnitus, a pimple, or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as the etiology of his hypertension, disorder manifested by sweats and fevers and genitourinary disorders.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is capable of claiming that he has problems; however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see Bostain v. West, 11 Vet. App. 124, 127 (1998). 

While the Veteran maintains that his current disorders are related to his active military service, to include exposure to Agent Orange, as a layperson, he has not been shown to be capable of making medical conclusions.  Thus, his statements regarding causation are not competent.  Espiritu, 2 Vet. App. at 495.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  As discussed above, although the Veteran is competent in certain situations to provide a diagnosis of a simple disorder, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert, 21 Vet. App. at 456. 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service connection for hypertension, a disorder manifested by sweats and fever, a benign left testicular tumor, and an enlarged prostate, to include as due to exposure to Agent Orange.  His service connection claims are therefore denied. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .  The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for hypertension, a disorder manifested by sweats and fever, a benign left testicular tumor, and an enlarged prostate, to include as due to exposure to Agent Orange, and they must be denied. 












CONTINUED ON NEXT PAGE





ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

Service connection for impotence, to include as due to herbicide exposure, is denied.

Service connection for an enlarged prostate, to include as due to herbicide exposure, is denied.

Service connection for a disorder productive of sweats and fevers, to include as due to herbicide exposure, is denied.

Service connection for the residuals of a tumor of the left testicle, to include as due to herbicide exposure, is denied.

Service connection for hypertension, to include as due to herbicide exposure, is denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


